                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN

DANIEL WHITE,

                       Plaintiff,
v.                                                          Case No. 18-CV-1545-JPS-JPS

DIANE M. RESCH-DONOHOO,
DAVID M. REDDY, DAVID BRETL,                                                ORDER
DAVID GRAVES, KURT PICKNELL,
JOHN CZERWINSKI, MATHEW
WEBER, CRAIG KONOPSKI, ALEX
TORRES, GERALD POST, KIRK
DODGE, TIMOTHY OTTERBACHER,
MICHAEL LAMBERT, PHYLUS
MURRAY, NATALIE MURRAY, and
ALEXANDRA PAULY,

                       Defendants.


            Plaintiff Daniel White, who is currently incarcerated at the

     Sturtevant Transitional Facility and is representing himself, filed a

     complaint under 42 U.S.C. § 1983, alleging that Defendants violated his

     civil rights. (Docket #1). This case is currently assigned to Magistrate

     Judge Nancy Joseph; however, because not all parties have had the

     opportunity to consent to magistrate judge jurisdiction, the case was

     randomly referred to a District Court judge for the limited purpose of

     screening the complaint. This case will be returned to Magistrate Joseph

     for further proceedings after entry of this order. Plaintiff has paid the full

     filing fee.

            Regardless of Plaintiff’s fee status, the court must screen complaints

     brought by prisoners seeking relief against a governmental entity or an
officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has

raised claims that are legally frivolous or malicious, that fail to state a

claim upon which relief may be granted, or that seek monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content

that allows a court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he

was deprived of a right secured by the Constitution or laws of the United

States; and 2) the defendant was acting under color of state law. Buchanan-

Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer

v. Village of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez

v. Toledo, 446 U.S. 635, 640 (1980). The court gives a pro se plaintiff’s

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff’s allegations concern his September 22, 2012 arrest and

subsequent trial. Plaintiff claims that after retrieving his daughter’s kitten

from the neighbors, defendants Deputy Mathew Weber (“Weber”) and

Deputy John Czerwinski (“Czerwinski”) of the Walworth County Police

Department appeared at his gate and requested that he talk with them.

Plaintiff alleges that Weber and Czerwinski then commanded him to bring

                                  Page 2 of 8
his I.D. and put his dogs in the house. Plaintiff claims that he agreed to

talk with Weber and Czerwinski, but only through the fence. Plaintiff

states that Weber and Czerwinski then ordered him to come out from

behind the fence. When he refused, stating “don’t you know there is a

constitution and I have rights,” Weber and Czerwinski used “unnecessary

excessive force.” (Docket #1 at 7).

       Specifically, Plaintiff claims that after he invoked his constitutional

rights, Weber and Czerwinski began to break the gate, pulling off the wire

cable that helped secure the fence, snapping boards off the fence, and

breaking the metal locking mechanism inside the gate. Plaintiff claims that

Weber and Czerwinski did not have a warrant to enter his property.

       Once Weber and Czerwinski succeeded in opening the gate,

Plaintiff alleges that his dogs escaped, and he and his wife went to retrieve

them. On his way back into the property, Plaintiff alleges that Czerwinski

“grabbed [Plaintiff] in a bear hug and propelled him inside of the fence

driving [Plaintiff] and himself to the pavement.” Id. at 8.

       The remainder of Plaintiff’s complaint concerns what happened at

his trial, including actions of Defendants Assistant District Attorney Diane

Resch-Donohoo, Judge David Reddy, Walworth County Administrator

and Corporation Counsel David Bretl, the deputies present during the

trial (Deputy Craig Konopski, Deputy Alex Torres, Deputy Gerald Post Jr.,

Deputy Kirk Dodge, Deputy Timothy Otterbacher, and Detective Michael

Lambert), and witnesses who testified during the trial (Phylus Murray,

Natalie Murray, and Alexandra Pauly). Plaintiff claims that exculpatory

evidence was hidden, the jury was intimidated, and evidence was



                                 Page 3 of 8
excluded contrary to law. He demands punitive and compensatory

damages as well as a new trial.

      Plaintiff’s allegations related to his arrest on September 22, 2012

pass the low bar at screening to state Fourth Amendment claims against

Czerwinski and Weber for unlawfully entering Plaintiff’s property

without a warrant and use of excessive force. Plaintiff may not, however,

proceed against Sheriff David Graves and Sherriff Kurt Picknell for these

Fourth Amendment violations. Plaintiff alleges that these men are also

liable because they allowed their subordinates to violate Plaintiff’s Fourth

Amendment rights on September 22, 2012. For supervisory liability to

attach in a Section 1983 case, the plaintiff must show that the

constitutional violation occurred at the supervisor’s direction or with the

supervisor’s knowledge and consent. Hildebrandt v. Ill. Dept. of Natural

Res., 347 F. 3d 1014, 1039 (7th Cir. 2003). Plaintiff did not allege that

Sheriffs Graves or Picknell had any knowledge of the September 22, 2012

actions of Czerwinski and Weber. Thus, defendants David Graves and

Kurt Picknell will be dismissed from this case.

      Further, none of Plaintiff’s claims concerning the alleged

malfeasance at trial, including suppressed evidence, false testimony, and

jury intimidation, can go forward in this case. First, with regard to his

claims against defendants Phylus Murray, Natalie Murray, and Alexandra

Pauly, a claim under Section 1983 is not appropriate because these

defendants did not act under the color of state law. Section 1983 limits

liability to public employees who are personally responsible for a

constitutional violation. Burks v. Raemisch, 555 F. 3d 592, 595–96 (7th Cir.

2009). These three defendants are not public employees, but neighbors or

                                  Page 4 of 8
witnesses to the September 22, 2012 incident. Thus, defendants Phylus

Murray, Natalie Murray, and Alexandra Pauly will be dismissed from this

suit.

        As to the remaining allegations related to his trial, Section 1983 is

not the appropriate vehicle for Plaintiff to bring these claims. For any

claims relating to the state court judge’s rulings, Plaintiff should avail

himself of the state appellate court process. For all other claims relating to

the trial, a habeas corpus action under 28 U.S.C. § 2254 is the exclusive

remedy, whether the demand is for earlier release from prison, Preiser v.

Rodriguez, 411 U.S. 475 (1973), or to recover damages, Heck v. Humphrey,

512 U.S. 477 (1994). Where “a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence . . . the

[Section 1983] complaint must be dismissed unless the plaintiff can

demonstrate     that   the    conviction   or    sentence   has   already   been

invalidated.” Id. at 487. In other words, a plaintiff has to first show that his

conviction has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such

determination or called into question by a federal court’s issuance of a

writ of habeas corpus.” Id.

        Plaintiff’s claims relating to his trial necessarily imply the invalidity

of his conviction. Many of his allegations concern claims that could be

characterized as violations under Brady v. Maryland, 373 U.S. 83 (1963),

because they concern evidence favorable to Plaintiff that he is alleging was

suppressed and caused prejudice. Success on a Brady claim “necessarily

yields evidence undermining a conviction,” because if Brady violations are

found, they are material to the conviction and will determine whether the

                                   Page 5 of 8
plaintiff is lawfully imprisoned. Skinner v. Switzer, 562 U.S. 521, 536 (2011).

Plaintiff’s remaining allegations related to his trial concern various

defendants allegedly intimidating the jury. Again, if true, the necessary

implication here would be the invalidity of the conviction. “Efforts . . . at a

trial to intimidate judge, jury, or witnesses violate the most elementary

principles of a fair trial.” Smith v. Farley 59 F. 3d 659, 665 (7th Cir. 1995). If

Plaintiff could show that Defendants unlawfully intimidated the jury, his

trial would be found to be unfair, and his conviction overturned.1

       Therefore, because Plaintiff’s exclusive remedy for his claims

relating to his trial is a writ of habeas corpus, his claims under Section

1983 as they relate to his trial must be dismissed. As such, the court will

dismiss the defendants who are named in Plaintiff’s complaint solely for

their involvement in the alleged trial-related misconduct: Diane Resch-

Donohoo, David Reddy, David Bretl, Craig Konopski, Alex Torres, Gerald

Post Jr., Kirk Dodge, Timothy Otterbacher, and Michael Lambert.

       In sum, Plaintiff will be permitted to proceed on Fourth

Amendment claims against Defendants Czerwinski and Weber for

unlawfully entering Plaintiff’s property without a warrant and use of

excessive force during his September 22, 2012 arrest. 28 U.S.C. § 1915A.

       Accordingly,

       IT IS ORDERED that Defendants Diane Resch-Donohoo, David M.

Reddy, David Bretl, David Graves, Kurt Picknell, Craig Konopski, Alex

Torres, Gerald Post Jr., Kirk Dodge, Timothy Otterbacher, Michael


       1Plaintiff’s Fourth Amendment claims, by contrast, are not barred by Heck
because whether Plaintiff’s Fourth Amendment rights were violated on
September 22, 2012 does not necessarily invalidate his conviction. Evans v.
Poskon, 603 F.3d 362 (7th Cir. 2010).
                                   Page 6 of 8
Lambert, Phylus Murray, Natalie Murray, and Alexandra Pauly be and

the same are hereby DISMISSED from this action;

       IT IS FURTHER ORDERED that the United States Marshal serve a

copy of the complaint and this order on Defendants John Czerwinski and

Mathew Weber under Federal Rule of Civil Procedure 4. Congress

requires the U.S. Marshals Service to charge for making or attempting

such service. 28 U.S.C. § 1921(a). Although Congress requires the court to

order service by the U.S. Marshals Service, it has not made any provision

for either the court or the U.S. Marshals Service to waive these fees. The

current fee for waiver-of-service packages is $8.00 per item mailed. The

full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The U.S.

Marshals will give the plaintiff information on how to remit payment. The

court is not involved in collection of the fee;

       IT IS FURTHER ORDERED that Defendants John Czerwinski and

Mathew Weber file a responsive pleading to this complaint;

       IT IS FURTHER ORDERED that the parties may not begin

discovery until after the Court enters a scheduling order setting deadlines

for discovery and dispositive motions;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that Plaintiff mail all correspondence

and legal material to:

                             Office of the Clerk
                             United States District Court
                             Eastern District of Wisconsin
                             362 United States Courthouse
                             517 E. Wisconsin Avenue
                             Milwaukee, Wisconsin 53202
                                  Page 7 of 8
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the case.

       The Court advises Plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the Court may

dismiss the case based on his failure to prosecute. The parties must notify

the clerk of court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the

legal rights of the parties; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby RETURNED to Magistrate Judge Nancy Joseph for further

proceedings.

       Dated at Milwaukee, Wisconsin, this 5th day of March, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 8 of 8
